Citation Nr: 0723795	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  97-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for recurrent atrial fibrillation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1972 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision.  In September 2004 
and June 2006, the Board remanded for further development.  


FINDINGS OF FACT

The veteran's recurrent atrial fibrillation has not been 
manifested by severe frequent paroxysmal tachycardia attacks 
or paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  



CONCLUSIONS OF LAW

The criteria for an initial evaluation in excess of 10 
percent for recurrent atrial fibrillation have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, 
Diagnostic Codes (DCs), 7010, 7013 (in effect prior to and 
effective January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2004, April 
2005, and June 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains private medical records and VA examination reports.  
In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.  The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The rating schedule for determining the disability 
evaluations to be assigned for disorders of the 
cardiovascular system were changed, effective January 12, 
1998. See 62 Fed. Reg. 65, 207-224 (December 11, 1997).  In a 
December 2000 supplemental statement of the case (SSOC), the 
RO considered the claim under the revised criteria.  The 
record shows that there is no prejudice to the veteran in the 
Board considering both versions of rating criteria.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date. Furthermore, the Board finds nothing in the 
cited legal authority precludes consideration of the former 
rating criteria throughout the appeal period (see also 
VAOPGCPREC 3-2000) and such an interpretation is only 
advantageous to the veteran.

Under the previous criteria, tachycardia is rated under DC 
7013 for paroxysmal tachycardia.  A 10 percent rating is 
warranted for infrequent attacks and a 30 percent rating is 
warranted for severe frequent attacks.  See 38 C.F.R. § 
4.104, DC 7013 (in effect prior to January 12, 1998).

Under the revised criteria, tachycardia is rated under DC 
7010 for supraventricular arrhythmia which provides a 10 
percent evaluation for permanent atrial fibrillation (lone 
atrial fibrillation), or one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 
4.104, DC 7010 (2006).  A 30 percent evaluation is warranted 
for paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  Id. 

Private medical records show that the veteran was 
hospitalized in February 1994 for atrial fibrillations.  On 
VA examination in October 1994, the veteran was shown to have 
maximal ventricular impulse of the left fifth intercostal and 
mid clavicular line, normal heart sounds, and normal sinus 
rhythm (as indicated by EKG).  The examiner noted that a non-
VA EKG in March 1994 showed atrial fibrillation with rapid 
ventricular response.  Additionally, a chest x-ray showed 
mild elevation of the right hemidiaphragm but there was no 
evidence of acute cardiopulmonary disease, no finding of 
congestive heart failure, pleural effusion, or acute 
pulmonary inflammatory infiltrate.  The diagnoses included 
normal cardiovascular system, with normal EKG.      

A January 1995 letter from J.T. Walsh, M.D. noted the 
veteran's reports of increasing paroxysms of palpitations, 
lasting a few minutes up to 10 minutes which were triggered 
by minimal or no activity and also occurred at rest.  The 
veteran also noted that that during palpitation, he had some 
chest fullness but no real pain, some associated shortness of 
breath, increase in chronic fatigue, and lack of energy.  
Upon examination, he was in no distress, he was afebrile, his 
respirations were 18, his pulse was approximately 60, and he 
had regular sinus rhythm.  The impressions included sick 
sinus syndrome:  increasing paroxysms of palpitations and 
presumed atrial fibrillation, prior history of sustained 
rapid atrial fibrillation, currently on Digoxin therapy 
alone, no evidence of ischemia by stress echocardiogram on 
2/94, prior chart did not document thyroid assessment (rule 
out occult thyroid disease), and some symptoms of weakness 
and sensation of a slow pulse suggesting the possibility of a 
tachybrady variant with sinus bradycardia at other times.  

A February 1995 letter from Dr. Walsh noted on Thallium 
stress testing in January
1995, the veteran reached 178 beats per minute or 94 percent 
of maximum predicted heart rate.  At peak exercise, there was 
ST segment depression in the inferior and lateral precordial 
leads meeting minimal diagnostic criteria of 1 mm with rapid 
improvement post exercise, equivocally positive study, 
electrocardiographically.  The Thallium portion of the scan 
showed equivocal interior wall ischemia.  Dr. Walsh noted 
that clinically the veteran felt well recently with only 
brief palpitation lasting a few seconds and no sustained 
palpitations.  On examination, the veteran was in no 
distress, afebrile, respirations were 18; pulse was between 
70 and 80 sinus rhythm on the monitor.  The impression was 
sick sinus syndrome/paroxysmal atrial fibrillation 
(reasonably good clinical control on Digoxin alone with no 
exercise provoked atrial fibrillation to a high workload 
during recent stress test and equivocal stress test) and 
questionable artery disease.  It was also noted that the 
veteran had symptoms which likely represented increasing 
paroxysms of sustained atrial fibrillation.  He likely had 
primary electrical disease or lone atrial fibrillation.   

On VA examination in July 1997, an EKG showed sinus rhythm 
with nonspecific P wave abnormalities and a chest x-ray 
showed that the heart was normal in size.  The diagnoses 
include history of atrial fibrillation with normal rhythm 
during this examination. 
 
Records from Dr. Walsh dated in April 2000 noted that the 
veteran had no recent documented episodes of paroxysmal 
atrial fibrillation.  It was again noted that the veteran had 
a history of paroxysmal atrial fibrillations presumed to be 
of the "lone" variant.  

On VA examination in April 2005, the veteran reported getting 
palpitation and racing of the heart once or twice a week, 
having occasional dizziness, getting fatigued easily, feeling 
bad all the time, and having shortness of breath sometimes.  
However he denied any syncope and chest pain.  Examination 
showed heart with regular rhythm, S1 and S2 were normal 
without murmur, gallop, or rub, no cardiomegaly by 
percussion.  It was noted that EKGs brought in were in sinus 
rhythm.  The diagnosis was history of recurrent atrial 
fibrillation and supraventricular tachycardia which was 
stable with medication.   

VA afforded the veteran another examination in December 2006; 
the examiner reviewed the claims folder in conjunction with 
the examination.  Physical examination revealed a normal 
cardiovascular rate with a regular rhythm with no appreciable 
gallop or rub and a 1-2/6 systolic murmur in the right upper 
sternal border which did not radiate to his carotids.  The 
diagnoses included lone atrial fibrillation which was noted 
to be at least as likely as not to have occurred during 
active military service.  It was also noted that he had 
documented coronary artery disease but no significant 
obstructive coronary artery disease according to his heart 
catheterization in 2000.  A recent treadmill stress test 
showed no evidence of ischemia or significant obstructive 
disease (as indicated by the veteran).  Based upon the 
veteran's history of angiographically normal coronaries per 
report in 1994 (service discharge), no history of service-
related hypertension, smoking, or diabetes, the examiner 
opined that it was less likely that his coronary artery 
disease was related to or related to any incident in or 
manifestation during his active naval service.  The examiner 
also noted that there was no data to state that atrial 
fibrillation caused coronary artery disease or worsened 
coronary artery disease; he opined that it was less likely 
that the veteran's atrial fibrillation caused or worsened his 
coronary artery diseased.  It was further noted that there 
was no evidence to attribute the veteran's increasing 
severity of his coronary artery disease to his atrial 
fibrillation as the atrial fibrillation appeared to be lone 
atrial fibrillation.  The veteran's estimated METS were 6-7.  
The examiner pointed out that that there was no evidence of 
coronary artery disease by the veteran's catheterization in 
1994 which is the same time as when he got out of service. 

Based upon the evidence, the Board finds that a rating in 
excess of 10 percent is not warranted in this case.  While 
the veteran has had paroxysmal tachycardia, these attacks 
have not been severe or frequent to warrant a 30 percent 
rating under the previous criteria.  Additionally, the 
evidence shows that the veteran has lone atrial fibrillation; 
however, there is no indication that he has paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor under the revised criteria.  Therefore, the criteria 
for a rating in excess of 10 percent have not been met under 
either the previous or revised criteria for tachycardia.  The 
Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's disability was more than 10 percent 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

Finally, while the veteran has been hospitalized in the past, 
the April 2005 VA examination report noted that there was no 
evidence of hospitalization in the past year.  Also, lay 
statements on his behalf indicated that he had difficulty at 
work and that his disability may impair him industrially.  
However, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).  As the preponderance of the evidence is against the 
claim for an increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for recurrent 
atrial fibrillation is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


